Citation Nr: 1114097	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  08-03 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUES

1.  Entitlement to initial increased disability ratings for residuals of shell fragment wounds of the left shoulder, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of pulmonary embolism. 

3.  Entitlement to service connection for residuals of wounds from mortar fragments on back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to March 1988.  His Form DD 214 reflects receipt of the Purple Heart Medal, among other awards.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the RO that, in pertinent part, granted service connection for residuals of shell fragment wounds of the left shoulder evaluated as 10 percent disabling effective March 17, 2005, and from a November 2006 decision of the RO that, in pertinent part, declined to reopen a claim for service connection for residuals of pulmonary embolism on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In January 2011, the Veteran testified during a hearing before the undersigned at the RO.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran retired from working in 2006, and has not alleged that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The claim for service connection for residuals of wounds from mortar fragments on back is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Residuals of shell fragment wounds of the left shoulder involving Muscle Group II are manifested primarily by a deep, penetrating muscle injury; limited and painful motion; productive of no more than moderate or moderately severe muscle disability. 

2.  In May 1989, the RO denied service connection for residuals of pulmonary embolism.

3.  Evidence associated with the claims file since the May 1989 denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim for service connection for residuals of pulmonary embolism, and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent disability rating for residuals of shell fragment wounds of the left shoulder involving Muscle Group II are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.56, 4.73, Diagnostic Code 5302 (2010).

2.  The RO's May 1989 decision, denying service connection for residuals of pulmonary embolism, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

3.  The evidence received since the RO's May 1989 denial is not new and material, and the claim for service connection for residuals of pulmonary embolism is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through May 2006 and September 2006 letters, the RO notified the Veteran of elements of service connection, the evidence needed to establish each element, and evidence of increased disability.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In each letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran has appealed for a higher initial disability rating assigned following the grant of service connection.  Hence, the Board has characterized an issue in accordance with the decision in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from original awards are not to be construed as claims for increased ratings), which requires consideration of the evidence since the effective date of the grant of service connection.  As Fenderson held that a claim for an initial disability rating is distinct from a claim for increased rating, the requirements of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), are not applicable to the present claim.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each of the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA notice in a new and material evidence claim (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.

The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The September 2006 letter notified the Veteran that his previous claim for service connection for residuals of pulmonary embolism had been denied in June 1989.  The RO advised the Veteran of the evidence needed to establish each element for service connection.  The RO advised the Veteran of the reason for the previous denial and that once a claim had been finally disallowed, new and material evidence was required for reopening, and also told him what constituted new evidence and what constituted material evidence.  This letter satisfied the notice requirements of Kent.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the initial rating claim on appeal, reports of which are of record and are adequate for rating purposes.  As to the previously denied claim for service connection, the Veteran is not entitled to an examination prior to submission of new and material evidence. The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show a worsening in severity of current symptoms would be helpful in substantiating the claim for initial increased ratings, and any evidence tending to show current residuals that are related to active service would be helpful for purposes of reopening the previously denied claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Initial Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2010).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).

Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson, 12 Vet. App. at 126.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2010).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of left shoulder impairment both during and after service.  Layno v. Brown, 6. Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

His service treatment records show that the Veteran sustained a shrapnel wound of the left shoulder in Vietnam in February 1968.  Chest X-rays, taken in April 1983, revealed a metallic density overlying the left scapula from the shrapnel injury.  The Veteran complained of pleuritic chest pain in January 1984; the presence of a matellic fragment in the left shoulder area was again noted.


Rating Criteria and Applicable Regulations 
 
Service connection has been established for residuals of shell fragment wounds of the left shoulder, effective March 2005.  The RO assigned a 10 percent disability rating under 38 C.F.R. § 4.73, Diagnostic Code 5301, based upon evidence showing a retained metallic foreign body, Muscle Group I, and limited motion; and assigned a separate 0 percent (noncompensable) rating under 38 C.F.R. § 4.118, Diagnostic Code 7805, for scar residual of the left shoulder, effective April 1988. 

A 10 percent rating is warranted for moderate injury to Muscle Group I (extrinsic muscles of the shoulder girdle) of the minor upper extremity.  A 20 percent rating requires moderately severe injury.  A 30 percent rating requires severe injury.  38 C.F.R. § 4.73, Code 5301.

The standard ranges of motion of the shoulder are 180 degrees of forward elevation (flexion), 180 degrees of abduction, 90 degrees of external rotation, and 90 degrees of internal rotation. 38 C.F.R. § 4.71, Plate I.

The provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  (b) For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions:  6 muscle groups for the shoulder girdle and arm (Diagnostic Codes 5301 through 5306); 3 muscle groups for the forearm and hand (Diagnostic Codes 5307 through 5309); 3 muscle groups for the foot and leg (Diagnostic Codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (Diagnostic Codes 5313 through 5318); and 5 muscle groups for the torso and neck (Diagnostic Codes 5319 through 5323). (c) There will be no rating assigned for muscle groups which act upon an ankylosed joint, with the following exceptions: (1) In the case of an ankylosed knee, if muscle group XIII is disabled, it will be rated, but at the next lower level than that which would otherwise be assigned.  (2) In the case of an ankylosed shoulder, if muscle groups I and II are severely disabled, the evaluation of the shoulder joint under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups themselves will not be rated.  (d) The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  (e) For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  (f) For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of Sec. 4.25.

The provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  

(b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  

(d) Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe as follows: 

(1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

Residuals of Shell Fragment Wounds of the Left Shoulder 

X-rays taken in September 1988 reveal a minor abnormality of the Veteran's left shoulder.  An irregular 1.2 centimeter metallic fragment was seen opposite the upper corpus of the scapula.

Chest X-rays taken in April 2003 include a finding of metallic foreign body seen in the left axilla.  Internal and external rotation views of the left shoulder in June 2006 reveal no acute abnormalities.  There was a small focus of hydroxyapatite dihdrate deposition associated with the posterior rotator cuff.  There was a small oval metallic projectile fragment projecting over the body of the scapula.  There was an oval area of mixed lucency and sclerosis within the adjacent scapula, suggesting that the fragment may be intraosseous, immediately adjacent to scapula, or previously traversed the scapula.

The report of a June 2006 VA examination reflects that the Veteran was wounded by shell fragment when stationed at Kan To, and that he was evacuated to the United States after this injury.  The Veteran reported having one month recuperation, and then resuming full duty.  He reportedly did not have any loss of range of motion or function of the left shoulder.  He is right-handed.

Examination of the left shoulder revealed no pain anteriorly, superiorly, posteriorly, or over deltoid muscle.  There was no deformity, edema, increased heat, or redness.  Range of motion of the left shoulder was to 170 on forward flexion with no pain; to 122 degrees on abduction, with mild pain; to 70 degrees on external rotation with limited pain; and to 80 degrees on internal rotation with mild pain.  The examiner noted no additional loss of joint function on repetitive motion because of pain, fatigue, weakness, lack of endurance, or incoordination.

The wound scar at the superior margin of the left scapula measured 2 centimeters by 1.5 centimeters; and covered less than one percent of total body skin and 0 percent of exposed skin area.  The examiner found no scar tenderness or other pathologic characteristics.  The diagnosis was shell fragment wound of left posterior shoulder with residual scar, retained metallic foreign body, and residual loss of full left shoulder range of motion caused by complications of calcific tendonitis.

During a September 2006 VA examination, the Veteran reported that he sustained shrapnel wound injuries to the left shoulder and upper back area, and right calf area during a mortar round enemy attack in 1968.  The Veteran reported that the right calf wound was locally cleaned and dressed, and that he was then transported to a local hospital and underwent shrapnel fragment removal from the left shoulder and upper back.  He reportedly was hospitalized for approximately one month, and was released on light duty.  Current symptoms include pain at the scar from the left upper back and shoulder area during cold days in the winter, and decreased range of motion in the left shoulder.  His shoulder range of motion was more limited during the winter months due to pain.  The Veteran reported using a heating pain to the area, which provided relief.  He denied having any flare-ups or any incapacitating episodes in the last 12 months.  He reported functional limitation with regard to recreational activity due to restricted range of motion in the left shoulder.  The Veteran denied functional limitation due to the residual scar.

On examination of Muscle Group II (the area of the left upper back shrapnel injury), there was a 2-by-1 centimeter, nonkeloidal, nontender scar without evidence of adhesion or induration.  The examiner noted that there appeared to be no existing scar.  There was no evidence of muscle loss when compared to the right side.  There was neither erythema, swelling, nor tenderness to palpation.

Examination of the shoulders revealed no evidence of warmth, erythema, swelling, or tenderness.  Range of motion was from 0 degrees to 140 degrees on left forward flexion, and from 0 degrees to 145 degrees on right forward flexion; extension was from 0 degrees to 35 degrees on the left, and from 0 degrees to 55 degrees on the right.  Abduction was from 0 degrees to 105 degrees on the left, and from 0 degrees to 135 degrees on the right.  Adduction was from 0 degrees to 35 degrees on the left, and from 0 degrees to 45 degrees on the right.  Internal and external rotations were from 0 degrees to 90 degrees bilaterally.  There was no evidence of weakness, fatigability, or lack of endurance associated with active or repetitive range of motion.  Pain was reported on the left side at the extreme end of ranges of motion.  The examiner found no evidence of residual muscle or tissue loss, and indicated that the residual scar was nontender.  The examiner also opined that the Veteran's decreased range of motion in the left shoulder was more likely than not secondary to hydroxyapatite deposition within the posterior rotator cuff (tendonitis), which was unrelated to his history of shrapnel wound injury.
  
The report of an October 2007 VA examination reflects the Veteran's report that three-to-four pieces of shrapnel were removed from the left scapular and shoulder region, but that one fragment remained.  There was no residual infection.  The Veteran reported chronic pain in his shoulder over the years, particularly with cold weather and overhead activities; and that he applied heat to the shoulder.  He reported chronic pain to the posterior aspect of the shoulder; and reported having no injections, physical therapy, MRI's, or chiropractic treatments.  He reported chronic difficulties in reaching overhead, and with repetitive activity using the left arm.  The Veteran noted some mild limitation of motion to his shoulder, and had occasional popping sensation.  Regarding activities of daily living, the Veteran had difficulty putting on a t-shirt and also bathing.  He had difficulty at work when erasing the board while teaching, when lifting and carrying books, and when pulling a cart.  He did not use a sling.

Neurologic examination of the upper extremities revealed deep tendon reflexes (biceps, triceps, and brachioradialis) 2+ and equal.  Motor examination was intact in all parameters.  Sensory examination revealed slight decreased sensation in the region of the scar, but otherwise intact.  Jamar grip strength was right 75 and 74 pounds, and left 38 and 34 pounds.

On examination of the left shoulder, there was tenderness in the posterior scapular region in the region of the scar, which was on the inferior aspect of the scapula.  The scar measured 1 by 1/4 inch.  There was slight soft tissue defect beneath the scar.  No palpable defect was noted in the rotator cuff.  There was no drainage, redness, or swelling noted, and no instability.  Range of motion was to 170 degrees on forward flexion, with pain posteriorly; to 50 degrees on extension; to 90 degrees on external rotation, with pain; to 170 degrees on abduction to the right with pain, and to 180 degrees on abduction to the left; and to 50 degrees on adduction to the right with pain, and to 50 degrees on adduction to the left.  Range of motion was not additionally limited by pain, weakness, fatigue, or lack of endurance on repetitive testing or flare-up.  Acromioclavicular sign and impingement sign were negative.

The diagnosis was post-gunshot injury to Muscle Group II, left shoulder with retained shrapnel fragment with proximity to the scapula and with radiographic evidence of reaction about the shoulder joint with resolution of hydroxyapatite deposition.

In January 2011, the Veteran testified that he continued to have pain and discomfort in his left shoulder-especially in cold weather, and when lifting his arm over his head.  He also had limited motion.

Here, since the effective date of the grant of service connection, the evidence reveals no more than a moderate or moderately severe injury of Muscle Group II of the Veteran's left shoulder.  The Board notes that all through-and-through or deep, penetrating wounds by a single bullet or shell fragment are considered to be at least a moderate muscle injury.  See 38 C.F.R. § 4.56.  There is no evidence of muscle atrophy, or of intermuscular binding and scarring.  Severe muscle injury is not demonstrated.    

Recent VA examinations showed limitation of motion, with painful motion noted at extremes.  Both the September 2006 and October 2007 VA examiners noted Muscle Group II involvement of the left shoulder.  There is no evidence of injury to Muscle Group I of the left shoulder.

Pursuant to Diagnostic Code 5302, a 20 percent rating is warranted for moderate or moderately severe injury to Muscle Group II (extrinsic muscles of the shoulder girdle) of the minor upper extremity.  A 30 percent rating requires severe injury.  38 C.F.R. § 4.73, Code 5302.

Given these findings, the Veteran's complaints of painful and limited motion, the provisions of 38 C.F.R. § 4.55 for muscle injuries in the same anatomical region, and DeLuca, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence meets the criteria for an initial 20 percent rating under Diagnostic Code 5302.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
  
Here, there is no showing of injuries to Muscle Group I; and the evidence does not reflect that the injuries to Muscle Group II are severe to warrant a disability rating in excess of 20 percent.  See Diagnostic Code 5302.  Extensive, ragged and adherent scars, and loss of deep fascia or of muscle substance are not demonstrated.

For the foregoing reasons, an initial 20 percent, but no higher, evaluation is warranted for the Veteran's residuals of shell fragment wounds of the left shoulder, involving Muscle Group II.

Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with residuals of shell fragment wounds of the left shoulder are severe.

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected residuals of shell fragment wounds of the left shoulder is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


III.  Petition to Reopen Claim for Service Connection

Records reflect that the RO originally denied service connection for residuals of pulmonary embolism in May 1989, on the basis that records in the claims file showed questionable pulmonary embolism, never clearly documented; and no supporting evidence of a pulmonary embolism on latest examination.

The evidence of record at the time of the last denial of the claim included the Veteran's DD Form 214; his service treatment records; VA treatment records; a September 1988 VA report; and the Veteran's statements.

Service treatment records reflect that the Veteran was treated various times for chest pain and for deep vein thrombosis of the right leg.  Records include findings of pulmonary embolism in 1969 and right thrombophlebitis in 1982.  In February 1982, the Veteran complained of acute shortness of breath and generalized sweating.  Records show that a small pulmonary embolism was questionable at that time.  The Veteran was prescribed anticoagulant medications.  Deep vein thrombosis times 3 episodes was noted in the Veteran's March 1988 retirement examination report.

The report of a September 1988 VA examination includes a diagnosis of right lower extremity thrombophlebitis with history of pulmonary embolism, with residual swelling of right lower extremity as well as left lower extremity.

Based on this evidence, the RO concluded that there was no supporting evidence showing a pulmonary embolism.  Service connection for pulmonary embolism was denied.

The present claim was initiated by the Veteran in March 2006.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since May 1989 include VA examination reports; VA treatment records; private treatment records showing complaints of shortness of breath in June 2010, and assessment of chronic venous insufficiency in July 2010; a January 2011 hearing transcript; and the Veteran's statements.

A July 1994 VA examination report includes a medical history that the onset of the Veteran's deep vein thrombosis in the right calf was in 1969; and that he had a total of six episodes of recurrent right calf deep vein thrombosis and pulmonary embolism on each occasion since then.  The Veteran was anticoagulated or plated multiple times.

VA treatment records, dated in November 2007, reveal that the anticipated duration of anticoagulation was indefinite.

The June 2010 VA examination report notes that the Veteran also has had venous insufficiency in the lower extremities in the past; and that in 1969, he reportedly had right calf symptomatology, thrombophlebitis, with evidence of a pulmonary embolism to the left lung.  Current chest X-rays revealed a trace of left pleural effusion; lung perfusion was normal.

In January 2011, the Veteran testified that his right calf had been especially hurting in November 1969 and that he could not walk.  He used a pair of crutches for a couple of days, and then had a sudden spear-like pain go through his left shoulder and into his lung.  The Veteran testified that he could not breathe, and was rushed to the hospital.  He testified that the hospital confirmed that he was having a pulmonary embolism, and that his lung collapsed.  The Veteran testified that he had been "off and on" anticoagulant medications ever since, and that his diet had been modified.  He testified that he cannot eat any leafy, dark green vegetables and cannot take any vitamin K, which interfere with coagulation.

Much of this evidence is new in that it was not previously of record.  However, it does not include findings of pulmonary embolism that are related to service.  The repeated history of pulmonary embolism in the current records is cumulative to evidence previously of record.  What is missing is competent evidence reflecting current disability that is etiologically related to active duty.  The Veteran testified that he had a pulmonary embolism in service and has been treated for residuals ever since.  He is competent to offer statements of first-hand knowledge of his in-service and post-service experiences.  However, he is not competent to determine whether he had a pulmonary embolism in service or whether current symptoms he has are related to a pulmonary embolism in service.  Diagnosing and determining the etiology of diseases requires medical expertise.  Hence, the Veteran's application to reopen the claim for service connection for residuals of pulmonary embolism must be denied. 38 U.S.C.A. § 5108.


ORDER

An initial 20 percent disability rating for residuals of shell fragment wounds of the left shoulder involving Muscle Group II is allowed, subject to the pertinent legal authority governing the payment of monetary awards.

New and material evidence has not been submitted to reopen the claim for service connection for residuals of pulmonary embolism and the claim is not reopened.  



REMAND

In November 2006, the Board denied service connection for residuals of wounds from mortar fragments on back.  Correspondence submitted by the Veteran in February 2007 has been accepted by the Board as a notice of disagreement (NOD) with regard to that issue.

The RO or AMC has not issued a statement of the case for the claim for service connection for residuals of wounds from mortar fragments on back, in response to the NOD.  The Board is required to remand the claim for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a soc statement of the case with regard to the claim for service connection for residuals of wounds from mortar fragments on back.  The Board will further consider the issue only if a timely substantive appeal is received in response to the  statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


